Citation Nr: 1507995	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an effective date, prior to December 4, 2012, for the grant of service connection for right lower extremity radiculopathy.  

4.  Entitlement to an effective date, prior to April 10, 2009, for the grant of service connection for left lower extremity radiculopathy.  

5.  Entitlement to an increased evaluation for low back pain with spondylolisthesis at L5-S1 and traumatic facet arthritis, currently rated as 20 percent disabling. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to March 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2012 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in September 2010.  A transcript of the hearing is associated with the claims file.

In January 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A December 2012 rating decision shows that service connection was granted for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The Board construes the February 2013 correspondence from the Veteran's representative as a notice of disagreement with the initial evaluations assigned, as well as with the effective dates assigned for the grant of service connection.  The Board finds that those issues are part and parcel of the Veteran's claim for an increased rating for his lower back disability.  Thus, the issues are reflected on the title page of this decision.

In the January 2012 decision, the Board noted that the Veteran's correspondence in June 2008 referenced entitlement to retroactive benefits with respect to the service-connected back disability.  Because it was unclear whether the Veteran wanted to pursue any claim of entitlement to an earlier effective date, the matter was referred to the RO for any clarification or development deemed appropriate.  There is no indication in the record that the issue was addressed.  As such, the issue is again referred to the AOJ.  

A statement of the case was issued in December 2012 with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Although the Veteran did not perfect an appeal, the Board construes the November 2014 correspondence in the electronic file from the Veteran's representative as an application to reopen a claim of service connection for a psychiatric disorder.  It was noted that the Veteran was depressed due to service-connected disabilities, and that the "inferred claim" had not been addressed.  As such, the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2012, and the report of examination reflects findings pertinent to his service-connected low back pain with spondylolisthesis at L5-S1 and traumatic facet arthritis, to include that he is prescribed pain medication.  The November 2014 correspondence in the electronic file from the Veteran's representative indicates that the Veteran's back disability is worse than since the December 2012 VA examination.  Because it has been more than 2 years since that examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of the Veteran's service-connected back disability.  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and to adequately evaluate his current level of disability for the service-connected low back pain with spondylolisthesis at L5-S1 and traumatic facet arthritis.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Prior to the examination, any outstanding VA treatment records are to be obtained.  

The Board notes that resolution of the back claim may affect the Veteran's claim of entitlement to a TDIU.  As such, these claims are inextricably intertwined and the Board must defer adjudication of the TDIU claim until the development deemed necessary on the back claim has been completed.  Moreover, as an examination has been deemed necessary for the lumbar spine, the examiner should express an opinion as to the effect of this disability on the Veteran's employability. 

Lastly, the record reflects the Veteran filed a notice of disagreement in February 2013 with the initial ratings assigned for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity in the December 2012 rating decision, as well as the effective dates assigned for the grant of service connection.  As noted above, those the initial ratings assigned for radiculopathy of the right and left lower extremity or to the effective dates assigned for the grant of service connection are part of the Veteran's claim for an increased rating associated with his back.  Thus, additional action is needed in this regard as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA spondylolisthesis at L5-S1 and traumatic facet arthritis examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and to report all pertinent findings, to include range of motion, and address whether, in addition to lower extremity radiculopathy, there is any other neurological impairment, and comment on whether the Veteran experiences any incapacitating episodes because of his back disability. 

Also, the examiner must indicate the impact of the Veteran's back disability on his ability to work, and specifically, opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case which includes the initial ratings assigned for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, and with respect to an effective date, prior to December 4, 2012, for the grant of service connection for right lower extremity radiculopathy and an effective date, prior to April 10, 2009, for the grant of service connection for left lower extremity radiculopathy.  The Veteran and his representative must be allowed the appropriate time period to respond.  Thereafter, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

